Title: To James Madison from Thomas Appleton, 17 December 1807
From: Appleton, Thomas
To: Madison, James



Sir
Leghorn 17th. December 1807

I had the honor of writing you on the 26. Ultimo by the way of Bordeaux, covering duplicates of my dispatches of the 10th of the same month; as I likewise then inclos’d you copy of a letter I had receiv’d from the american Consul at Naples, relative to the hostile Conduct of the Dey of Algiers towards our Commerce.  I now again inclose you Copy of the Circular letter from Naples No. 1. in order that you may be apprised of the grounds on which our apprehensions have been founded, as likewise to inform you the name, and Conduct of the American Captain, who thus liberated himself from the hands of the Algerines, by the means he confesses to have pursued.  No. 2. is the copy of a letter from Charles D. Coxe, U. States Consul at Tunis which came to my hands on the 7th. instant by the way of Marseilles.
As the condemnation, Sir, of so considerable a number of american vessels, during the last Summer in the island of Malta, will most probably draw the Attention of government, I have thought proper to enclose you Some observations made by a person Said to have been at the trial of thirty cases, which is No. 3.  These notes have been handed me by Mr. White a merchant of New York, but now here, and who receiv’d them from Malta by Capt Candler of the Ship Two brothers lately from that island.  You will observe, Sir, in the 2nd. Case which is that of Field’s, that my name is mention’d, but you will at the same time perceive, it is introduc’d merely as having receiv’d the oath of a man whom they presume has perjur’d himself; and this for 2 1/ 2 Per centum allow’d him by Messieurs Grant, Webb & Co., english merchants here, and who transact a large share of american business.  Of the truth of this presumption of the court, I cannot pronounce; but I can of the rigid propriety of my own proceedings: for if I have no solid grounds on which to establish a beleif that the property does not bona fide belong to the person who appears as the owner, I Conceive I am unquestionably bound by the duties of my office to receive his oath, and to sanction it with the forms of my official Act.  This was precisely the case of Field.  Now if he has thus deliberately perjur’d himself he is alone amenable to the laws he has violated.  A few days after I had receiv’d these Notes, I was inform’d that Mr: Field had return’d to this city.  Immediately on receiving this intelligence I requested he would Call on me, when I shew to him the inclosed Notes, or observations on the Captures; but as no judicial authority appertains to the Consuls in business of this nature, I could only require from him a declaration in writing of what passed in the admiralty of Malta, and which personally regarded myself; this he has done in a very ample manner as appears by his original letter to me, and now enclos’d and number’d 4.  My Known severity against this System of assimilating property, has frequently drawn upon me the anger of many individuals; but persuaded, Sir, that in this I am acting in Conformity with the views of government, it is of little avail the ill-will of Such underserving men.
On the 10th instant the young King and Queen regent retir’d from the Kingdom of Etruria, in conformity with a treaty enter’d into between the Emperor Napoleone and the King of Spain.  Already a french General has taken possession of the government to hold until the future sovereign shall arrive.  Who this sovereign will be, or what shape the new Kingdom will take, whether to be an independent State, or united to some one of the neighbouring Kingdoms, is so totally envellop’d in mystery as to render it altogether impossible to form any Conjecture which Can be relied on.  It is expected that to-morrow the sovereign will be announc’d, as the Emperor Convok’d an assembly of the constituted powers of the Kingdom of Italy, at Milan for the 12th. instant but as the vessel by which this goes will sail this evening, I must therefore refer you to my next for a particular statement of this new organisation of Italy.  Accept, Sir the Assurances of the high Consideration with which I have the honor to be Your Most obedient Servant

Th: Appleton


No. 1.  Circular letter from Naples.
No. 2.  Circular letter from Tunis.
No. 3.  Observations made at Malta on the trial of 30 american Vessels.
No. 4.  Samuel Field’s Certificate.

